Exhibit 10.2


Restricted Stock Agreement
This Restricted Stock Agreement (the “Agreement”), dated as of the Grant Date,
between Booz Allen Hamilton Holding Corporation, a Delaware corporation (the
“Company”), and the participant (the “Participant”), is being entered into
pursuant to the Third Amended and Restated Equity Incentive Plan of Booz Allen
Hamilton Holding Corporation (the “Plan”). Capitalized terms used herein without
definition have the meaning given in the Plan.
1.Grant of Restricted Shares. Subject to the terms and conditions of this
Agreement and the Plan, the Company hereby evidences and confirms its grant to
the Participant, effective as of the Grant Date a number of shares of restricted
stock (the “Restricted Shares”). Upon grant, the Company shall record the
Restricted Shares in the books and records of the Company or a certificate of
Shares will be issued, which entry or certificate shall bear the legends set
forth in Section 5(b). Any certificate issued in respect of the Restricted
Shares will be delivered on behalf of the Participant to the Secretary of the
Company, to be held in custody until the later of the date (i) they become
vested in accordance with Section 3(a) and (ii) the Participant requests such
instrument from the Company.


2.Forfeiture Risk. The Participant hereby (i) appoints the Company as the
limited attorney-in-fact of the Participant to take such actions as may be
necessary or appropriate solely to effectuate a transfer of the record ownership
of any such shares that are unvested and forfeited hereunder and (ii) agrees to
sign such stock powers and take such other actions as the Company may reasonably
request to accomplish the transfer of any unvested Restricted Shares that are
forfeited hereunder. The Company does hereby indemnify and hold harmless the
Participant from any wrongful use of the power of attorney granted above.


3.Vesting of Restricted Shares.
(a)Restricted Period. Subject to the continued service of the Participant as a
Director of the Company through the applicable vesting date, the Restricted
Shares granted pursuant to this Agreement shall vest as provided on the Fidelity
NetBenefits website at www.netbenefits.com.


(b)Termination of Employment. Notwithstanding anything contained in this
Agreement to the contrary, if the Participant’s service as a director of the
Company terminates for any reason prior to the applicable vesting date, any
unvested Restricted Shares shall be forfeited.









--------------------------------------------------------------------------------



4.Restrictions on Transfer. Unvested Restricted Shares may not be transferred,
other than by will or by the laws of descent and distribution and provided that
the deceased Participant’s beneficiary or the representative of his or her
estate acknowledges and agrees in writing, in a form reasonably acceptable to
the Company, to be bound by the provisions of the Plan and this Agreement as if
such beneficiary or estate were the Participant.


5.Participant’s Representations, Warranties and Covenants.
(a)No Conflicts; No Consents. The execution and delivery by Participant of this
Agreement, the consummation of the transactions contemplated hereby and the
performance of Participant’s obligations hereunder do not and will not
(a) materially conflict with or result in a material violation or breach of any
term or provision of any Law applicable to either Participant or the Restricted
Shares or, (b) violate in any material respect, conflict with in any material
respect or result in any material breach of, or constitute (with or without
notice or lapse of time or both) a material default under, or require either
Participant to obtain any consent, approval or action of, make any filing with
or give any notice to any Person as a result or under the terms of, any
contract, agreement, instrument, commitment, arrangement, or understanding to
which Participant is a party.


(b)Legends. The Participant acknowledges and agrees that the Restricted Shares
received hereby and represented by physical certificate(s) will bear the
following legend (or one to substantially similar effect):

“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO ADDITIONAL RESTRICTIONS ON
TRANSFER AND CERTAIN OTHER AGREEMENTS SET FORTH IN THE THIRD AMENDED AND
RESTATED EQUITY INCENTIVE PLAN OF BOOZ ALLEN HAMILTON HOLDING CORPORATION AND A
RESTRICTED STOCK AGREEMENT BETWEEN THE ISSUER AND THE HOLDER OF THIS CERTIFICATE
DATED AS OF                     . A COPY OF SUCH PLAN AND AGREEMENT SHALL BE
FURNISHED WITHOUT CHARGE BY THE ISSUER TO THE HOLDER HEREOF UPON WRITTEN
REQUEST.”


(c)Compliance with Rule 144. If any of the Restricted Shares are to be disposed
of in accordance with Rule 144, the Participant shall transmit to the Company an
executed copy of Form 144 (if required by Rule 144) no later than the time such
form is required to be transmitted to the Commission for filing and such other
documentation as the Company may reasonably require to assure compliance with
Rule 144 in connection with such disposition.
2

--------------------------------------------------------------------------------



(d)Participant Status. The Participant represents and warrants that, as of the
date hereof, the Participant is an officer, employee or director of the Company
or a Subsidiary.


(e)Section 83(b) Election. The Participant agrees that, within 20 days of the
date of this Agreement, the Participant shall give notice to the Company as to
whether or not the Participant has made an election pursuant to Section 83(b) of
the Internal Revenue Code of 1986, as amended, with respect to the Restricted
Shares acquired hereunder (an “83(b) election”). Any such 83(b) election shall
use as the value of the Restricted Shares the Fair Market Value of the
Restricted Shares on the Grant Date determined as provided in the Plan, and the
Participant shall take a consistent position on the Participant’s tax returns.


6.Dividends, etc. The Participant shall be entitled to (i) receive all dividends
or other distributions at the time (and in the same calendar year as) such
dividends or distributions are paid with respect to those vested and unvested
Restricted Shares of which the Participant is the record owner on the record
date for such dividend or other distribution and (ii) vote any Restricted Shares
of which the Participant is the record owner on the record date for such vote;
provided, however, that any property (other than cash) distributed with respect
to a Restricted Share (the “Associated Share”) acquired hereunder, including
without limitation a distribution of Restricted Shares by reason of a stock
dividend, stock split or otherwise, or a distribution of other securities with
respect to an Associated Share, shall be subject to the restrictions of this
Agreement in the same manner and for so long as the Associated Share remains
subject to such restrictions, and shall be promptly forfeited if and when the
Associated Share is so forfeited.


7.Miscellaneous.
(a)Tax Withholding. Whenever any cash or other payment is to be made hereunder
or with respect to the Restricted Shares, the Company or any Subsidiary shall
have the power to withhold an amount (in cash or in Common Stock granted
hereunder upon vesting) sufficient to satisfy federal, state, and local
withholding tax requirements relating to such transaction and the Company or
such Subsidiary may defer the payment of cash or other payment until such
requirements are satisfied; provided, however, that in the event that the
Company withholds shares issuable to the Participant (or any portion thereof) to
satisfy any applicable withholding taxes, the Company shall only withhold a
number of whole shares having a Fair Market Value, determined as of the date of
vesting, not in excess of the minimum of tax required to be withheld by law (or
such lower amount as may be necessary to avoid liability award accounting). The
Participant shall be responsible for all withholding taxes and other tax
consequences of this award of Restricted Shares.
3

--------------------------------------------------------------------------------



(b)No Right to Continued Service. Nothing in the Plan or this Agreement shall
interfere with or limit in any way the right of the Company or any of its
Subsidiaries to terminate the Participant’s service as a member of the Board at
any time, or confer upon the Participant any right to continue as a member of
the Board.


(c)Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.


(d)Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Participant and the
Company.


(e)Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Company or the Participant without the prior written consent of the other party,
provided that the Company may assign all or any portion of its rights or
obligations under this Agreement to one or more persons or other entities
designated by it.


(f)Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, without reference to principles
of conflict of laws which would give rise to the applicable of the substantive
law of another jurisdiction.


(g)Forum Selection. The Participant acknowledges that the Company’s principal
place of business is in, and a substantial portion of the Company’s business is
based out of, the Commonwealth of Virginia, U.S.A. The Participant also
acknowledges that, as such, during the course of the Participant’s service with
the Company and its Subsidiaries, the Participant shall have substantial
contacts with the Commonwealth of Virginia, U.S.A. Accordingly, the Participant
and the Company agree that the exclusive forum for any action, demand, claim or
counterclaim relating to the terms and provisions of this Agreement, or to their
breach, shall be in the appropriate state or federal court located in the
Commonwealth of Virginia, U.S.A. The Participant and the Company hereby consent
to the personal jurisdiction of such courts over the parties to this Agreement.
The Participant expressly waives any defense that such courts lack personal
jurisdiction or are inconvenient. The Participant and the Company further agree
that in any such action for breach or enforcement of this Agreement, no party
will seek to challenge the validity or enforceability of any part of this
Agreement.
4

--------------------------------------------------------------------------------



(h)Severability; Blue Pencil. In the event that any one or more of the
provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.


(i)Consent to Electronic Delivery. By executing this Agreement, the Participant
hereby consents to the delivery of information (including, without limitation,
information required to be delivered to the Participant pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, and the
Restricted Shares via the Company web site or other electronic delivery.


(j)Section and Other Headings, etc. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.


(k)Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by courier
service, by cable, by facsimile, by telegram, by telex or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 7(k)):


i.if to the Company:
Booz Allen Hamilton Holding Corporation
8283 Greensboro Drive
McLean, Virginia 22102
Attention: Law Department
Facsimile No.: (703) 902-3580
ii.if to the Participant, to the address set forth in the Company’s records.
***


5